PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/741,368
Filing Date: 2 Jan 2018
Appellant(s): PALMQVIST et al.



__________________
William C. Rowland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Hancock does not teach that the encapsulating material is water-insoluble at 20°C
	Appellant argues that in Hancock’s discussion of encapsulating, there is no reference to a wax or wax-like substance. 
	However, Hancock teaches that wax or wax-like substance is used as the solidifying agent (¶ 0028, ln. 5-6) and that the solidifying agent encapsulates the topical composition (¶ 0094, ln. 4-6). Thus, since Hancock teaches that wax or a wax-like substance can be used as the solidifying agent, that clearly means the topical composition of Hancock can be encapsulated in wax or a wax-like substance. Further, wax is a material that is water-insoluble at 20°C. Therefore, Hancock teaches an encapsulating material that is water-insoluble at 20°C. 

There is no reason to combine Hancock with Krzysik
	Appellant argues that Hancock does not indicate that encapsulating the topical composition is done for the purpose of improving the transfer of the agent to the wearer’s skin and that this is mere unsupported speculation by the examiner attempting 
	However, Hancock teaches that the solidifying agent may improve transfer to the skin of the wearer (¶ 0028, ln. 12-14). Thus, encapsulating the skin beneficial agent of Krzysik in the solidifying agent of Hancock would improve transfer of the skin beneficial agent to the skin of the wearer. The emollient that is used by Hancock is by a definition the substance that soothes the skin, while microencapsulation affects the rate of effectiveness of a transfer of the medication (agent) through the skin. 
	Appellant argues that the composition of Krzysik includes a hydrophilic solvent and a polyethylene glycol, along with a microencapsulated agent and that Krzysik already provides agents to ensure transfer to the skin (col. 5, ln. 1-25) and that there is therefore no reason to combine Krzysik with Hancock to improve transfer to the skin. However, the passage cited by Appellant refers to agents that ensure transfer of the composition to the skin. The proposed modification of encapsulating the skin beneficial agent of Krzysik in the encapsulating material of Hancock would improve transfer of the skin beneficial agent to the skin of the wearer. Thus, while Krzysik provides agents to ensure transfer of the composition to the skin, Hancock is cited to teach an encapsulating material that improves transfer of the skin beneficial agent to the skin of the wearer. Further, even if Krzysik’s inclusion of a hydrophilic solvent and a polyethylene glycol ensures transfer of the skin beneficial agent to the skin, including the solidifying agent of Hancock can further improve transfer and improving transfer of the skin beneficial agent to the skin would still be desirable and advantageous. 
	Appellant argues that there is no reason for one skilled in the art to replace the emollient/skin protectant of Krzysik with the composition of Hancock, particularly when replacing the emollient/skin protectant of Krzysik with the composition of Hancock.
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 
Reliance on Artizi
	Appellant argues that Artizi does not specifically teach that a lotion or skin care agent may be used in the printing. 
	However, Artizi teaches skin care compositions and lotions as examples of “chemical treatments” (¶ 0076, ln. 1-6) and that these chemical treatments may be printed on (¶ 0076, ln. 7-8). Thus, Artizi teaches lotion or skin care agent used in printing.   
	Appellant argues that Artizi does not mention anything about printing with microcapsules. However, Krzysik was relied upon to teach printing with microcapsules. 

Claim 15: Hancock does not teach that the encapsulating material is water-insoluble at 20°C
	Appellant argues that in Hancock’s discussion of encapsulating, there is no reference to a wax or wax-like substance. 
	However, Hancock teaches that wax or wax-like substance can be used as the solidifying agent (¶ 0028, ln. 5-6) and that the solidifying agent encapsulates the topical composition (¶ 0094, ln. 4-6). Thus, since Hancock teaches wax or wax-like substance can be used as the solidifying agent, the topical composition of Hancock can be encapsulated in wax or a wax-like substance. Therefore, Hancock teaches an encapsulating material that is water-insoluble at 20°C. 

Claim 15: There is no reason to combine Hancock with Krzysik
	Appellant argues that Hancock does not indicate that encapsulating the topical composition is done for the purpose of improving the transfer of the agent to the wearer’s skin and that this is mere unsupported speculation by the examiner attempting to justify the hindsight combination of references. 
	However, Hancock teaches that the solidifying agent may improve transfer to the skin of the wearer (¶ 0028, ln. 12-14). Thus, encapsulating the skin beneficial agent of Krzysik in the solidifying agent of Hancock would improve transfer of the skin beneficial agent to the skin of the wearer. 
	Appellant argues that the composition of Krzysik includes a hydrophilic solvent and a polyethylene glycol, along with a microencapsulated agent and that Krzysik already provides agents to ensure transfer to the skin (col. 5, ln. 1-25) and that there is composition to the skin. The proposed modification of encapsulating the skin beneficial agent of Krzysik in the encapsulating material of Hancock would improve transfer of the skin beneficial agent to the skin of the wearer. Thus, while Krzysik provides agents to ensure transfer of the composition to the skin, Hancock is cited to teach an encapsulating material that improves transfer of the skin beneficial agent to the skin of the wearer. Further, even if Krzysik’s inclusion of a hydrophilic solvent and a polyethylene glycol ensures transfer of the skin beneficial agent to the skin, including the solidifying agent of Hancock can further improve transfer and improving transfer of the skin beneficial agent to the skin would still be desirable and advantageous. 
	Appellant argues that there is no reason for one skilled in the art to replace the emollient/skin protectant of Krzysik with the composition of Hancock, particularly when the composition of Krzysik already includes compositions specifically designed to ensure transfer to the skin. However, the proposed modification of Krzysik in view of Hancock did not rely on replacing the emollient/skin protectant of Krzysik with the composition of Hancock.
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim 16
	Appellant argues that the applied art does not teach the subject matter of claim 16. 
	However, Krzysik discloses “the high molecular weight polyethylene glycol and fatty alcohol components are added to the hydrophilic solvent and the mixture is agitated until melted. Other hydrophilic components and, if desired, the viscosity enhancer/rheology modifier component are added and the mixture is agitated until it is uniform or all of the elements of the current invention as stated above components are dispersed” (col. 30, ln. 62 - col. 31, ln. 1). Krzysik makes no mention of agitating the mixture while it is being heated or cooled. Thus, Krzysik discloses that the water based ink composition is mixed at ambient temperature. 

Claims 17-19
	Appellant argues that resolidification is different from drying and there is no teaching in the applied art of a water based ink composition that dries almost instantaneously after application. 
	However, Krzysik discloses that resolidification of the composition occurs almost instantaneously (col. 30, ln. 28-29). Krzysik’s disclosure of resolidification implies that the composition is at least partially dried. The claims do not require that the composition is completely dried almost instantaneously after application nor is “dried” defined in the specification. Thus, the composition disclosed by Krzysik dries almost instantaneously 

Claim 20
	Appellant argues that there is no teaching that the other skin beneficial agents of Krzysik are encapsulated and accordingly, Krzysik does not teach that all of the skin beneficial agents are encapsulated. 
	However, the rejection identifies dimethicone as being the skin beneficial agent and Krzysik discloses microencapsulated dimethicone. While the composition of Krzysik contains PEG, natural fats etc. that are not disclosed to be encapsulated, the skin beneficial agent (dimethicone) of Krzysik is encapsulated. Thus, Krzysik discloses that all of the skin beneficial agent is encapsulated. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781  
                                                                                                                                                                                                      /NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),